Citation Nr: 0032054	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty from July 1973 to July 1975.

The current appeal arose from s March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO denied entitlement to service 
connection for bipolar disorder, claimed as mental illness, 
and also denied entitlement to a permanent and total 
disability rating for pension purposes.

The veteran provided oral testimony before a Hearing Officer 
at the RO in July 1997, a transcript of which has been 
associated with the claims file.

In October 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In May 2000 the RO granted entitlement to a permanent and 
total disability rating for pension purposes, and affirmed 
the denial of entitlement to service connection for bipolar 
disorder.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has reported that he received treatment from a 
psychiatrist during active duty, and also that he was 
medicated at that time for mental problems.  He has reported 
at other times that he was actually hospitalized due to 
mental illness during active duty.  Associated with the 
claims file is an in-service treatment record showing that 
the veteran had been prescribed Elavil in May and June of 
1975.  Elavil is used as an anti-depressant.  The records 
further reveal that the veteran was placed on profile for 
emotional and attitudinal problems.  No clinical records have 
been associated with the claims file demonstrating the basis 
for this profile or for the treatment with Elavil.  The RO 
apparently attempted on one occasion in June 1996 to obtain 
this information, but was unsuccessful.  The Board finds the 
RO must attempt to obtain all the veteran's service medical 
records including the clinical records pertaining to 
treatment for mental disorders and the profile for emotional 
or attitudinal problems.  

The veteran reported on his original application for 
compensation that he was hospitalized at a VA facility in 
1984.  He testified at the time of his July 1997 RO hearing 
that he thought he was hospitalized for two weeks at a VA 
facility in 1982.  He further reported that he received 
treatment at "Evergreen Mental Health" and at "Central 
Area Health" in the 1990's.  The RO has not attempted to 
secure these treatment records.  The Board notes the veteran 
has not been in touch with VA for approximately two years, 
and is aware of the fact that private treatment records must 
have authorizations.  However, in light of the fact that the 
issue is being remanded as there are potential outstanding VA 
records and service medical records which have not been 
obtained, the Board finds the RO should make an additional 
attempt to obtain medical releases.  The Board points out the 
veteran has testified that he has always been in the Seattle 
area since his discharge from active duty so the VA treatment 
he received would also have been rendered in the Seattle, 
Washington area.  

The veteran was afforded a VA mental disorders examination in 
September 1995.  The Board finds this examination deficient 
for compensation and pension purposes.  It does not appear 
that the examiner had access to the veteran's claims file in 
connection with the examination.  The Court has held that 
examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The examiner who conducted the 
September 1995 VA examination diagnosed bipolar disorder.  
The examiner did not, however, indicate whether the bipolar 
disorder was linked to any incident of active duty.  
Additional examination is warranted. 

Associated with the claims file are several diagnoses of PTSD 
which can be arguably linked to stressful incidents the 
veteran reportedly witnessed while on active duty.  Under the 
provisions for direct service connection for PTSD, 60 Fed. 
Reg. 32807-32808 (2000) (codified at 38 C.F.R. § 3.304(f)), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

There is no evidence of record showing the veteran 
participated in combat and therefore credible supporting 
evidence must be obtained in order to confirm his alleged in-
service stressors.  The veteran has provided conflicting 
accounts as to his participation in combat.  He has reported 
witnessing one individual who was injured in a training 
accident as well other incidents.  

The Board finds that if the RO is able to contact the 
veteran, it must request detailed information regarding any 
claimed in-service stressors.  If the veteran provides 
information on his alleged in-service stressors, the RO must 
attempt to verify this information.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  
 
2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his psychiatric 
symptomatology.  The RO should also 
inform the veteran of any records it has 
been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2)).  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, in particular the records of VA 
hospitalizations in 1982 and 1984, and at 
Evergreen Mental Health AdnCentral Area 
Health in the 1990's.  

3.  The RO should contact the veteran and 
request that he describe with as much 
detail as possible any stressful events he 
experienced during active duty.  The 
veteran is advised that he may submit lay 
statements in support of his claim 
including any statements supporting the 
occurrence of in-service stressors.


4.  If the veteran provides information on 
his in-service stressors, the RO should 
submit any information supplied by the 
veteran, together with a copy of this 
remand, record of service (DD-214), and 
any other relevant documents, including 
service medical and personnel records, to 
the U.S. Armed Service Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  

The RO should ask the USASCRUR to provide 
supporting evidence of any of the claimed 
stressors, as well as unit histories or 
other information that would assist in 
determining whether the veteran 
participated in combat.  A response, 
negative or positive, should be associated 
with the claims file.  The RO should, as 
indicated, undertake follow-up through all 
appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).  

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify which 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

6.  If the RO is able to contact the 
veteran, he should be scheduled for a VA 
psychiatric examination to determine the 
nature, extent and etiology of any mental 
disorder found on examination.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any necessary special 
studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  

The examiner should provide an opinion as 
to whether it is as likely as not that a 
mental disorder found on examination, 
particularly bipolar disorder, was 
incurred in or aggravated by active duty.  

The examiner should report all Axis I 
and II diagnoses present, if any, discuss 
any psychosocial stressors, and resolve 
any conflicts found between his/her 
findings and the diagnostic findings 
noted in the evidence associated with the 
claims file.  

With regard to PTSD, the RO must specify 
for the examiner the stressor(s) that it 
has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  



The examination report should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner should specify: (a) 
whether each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (b) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (c) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  

The examination report should include the 
complete rationale for all opinions 
expressed.  

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent Court decisions that are 
subsequently issued also should be 
considered.  

8.  Thereafter the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a chronic acquired 
variously diagnosed psychiatric disorder 
to include bipolar disorder and PTSD.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  
Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 11 -


